DETAILED ACTION


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 33-36 45 and 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langeman (5,388,761) in view of Schroeder (5,368,232).
Regarding claims 1 and 52, Langeman shows a wheeled line marking apparatus (fig 5)  for marking a line on a surface on which the apparatus travels (the device of Langeman can perform this function), the apparatus comprising: a first reservoir for the line marking material (22a, Paint); a downwardly disposed nozzle (26) affixed to the line marking apparatus (by the hose) wherein the nozzle is configured to dispense the line marking material onto the surface to form a line as the apparatus rolls on the surface (the device of Langeman can perform this function); components (46A, 24A) upstream of the nozzle, configured for delivering line marking material from the first reservoir to the nozzle; the nozzle comprising a first fluid line (48A), connected downstream of the components for delivering the line marking material from the components upstream of 
but fails to disclose a telescopic boom coupled to the nozzle, the telescopic boom configured to retract into and extend from the wheeled housing.
However, Schroeder teaches a paint sprayer that includes a wheeled housing (100). The wheeled housing includes a telescopic boom (50) coupled to the nozzle (70), the telescopic boom configured to retract into and extend from the wheeled housing.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add the telescopic boom of Schroeder to the wheeled housing of Langeman and have it connect to the nozzle in order to make the nozzle adjustable in relation to the wheeled hosing as taught by Schroeder (col 4, lines 4-6).

Regarding claim 52, wherein the second fluid line bypasses the source and connects to a nozzle end (48A and 48B are connected by nozzle 26) of the first fluid line wherein the second fluid line is configured to deliver clean flushing fluid to the nozzle when the apparatus is operated with line fluid material throughout the first line from the upstream components to the nozzle (fig 2).

Regarding claim 45, comprising a first pump (24B) adapted to deliver a predetermined volume of flushing fluid to the nozzle.
Regarding claims 48 and 49, in the use of the device of Langeman, the method steps of claims 48 and 49 are inherently performed. It is noted that any fluid in reservoir 22B is being considered a flushing fluid because it is different from the fluid in 22A. Additionally, it flushes out pipes 46B and 48B as well as the nozzle).
Regarding claims 34, 35, 50 and 51, Langeman as modified above shows all aspects of the applicant’s invention as in claims 33 and 48, but fails to disclose that the predetermined volume is less than 50ml.
However, it is noted that one of ordinary skill in the art would be able to determine a predetermined amount of flushing fluid based on how dirty the nozzle that is being cleaned is.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to make the predetermined amount less than 50ml in order to clean a nozzle that is not particularly dirty.
Regarding claim 36, Langeman as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to show a non-return valve for preventing flow of flushing fluid from the nozzle towards the reservoir.
However, the examiner takes official notice that non-return valves are well known in the art.
.

Claims 37-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langeman (5,388,761) as modified by Schroeder (5,368,232), further in view of Sorensen (8,167,591).
Regarding claims 37 and 38, Langeman shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose a syringe assembly for delivering the flushing fluid under pressure to the nozzle, wherein the syringe assembly comprises dual syringes comprising a dual syringe assembly.
However, Sorensen teaches a pump assembly that compresses air that includes a dual syringe assembly (fig 9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the high pressure, dual syringe pump of Sorenson to operate the pressure pump 24B of Langeman as modified above, in order to use compressed air to operate the pump rather than an electric motor.
Regarding claim 39, a first one of the dual syringes (the outer one 6, 42) has a greater cross-sectional area than a second one of the syringes (the inner one 36, 50).
Regarding claim 40, an outer syringe has the form of an inner cylinder and is slidably mounted within an outer cylinder (fig 12).
Regarding claim 41, the outer syringe includes a piston (42) which slidingly seals against an inner surface of the outer cylinder (6).

Regarding claim 43, wherein an inner syringe (36, 50) is slidably mounted within the inner cylinder forming part of the outer syringe.
Regarding claim 44, wherein the inner syringe includes a piston (50) which slidingly seals against the inner surface of the inner cylinder (4) of the outer syringe.


Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langeman (5,388,761) as modified by Schroeder (5,368,232), further in view of Fussco (2009/0220176)
Regarding claim 46 Langeman as modified above, shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose but fails to disclose the first reservoir comprises a self-sealing releasable coupling for conducting the line marking material to the nozzle by way of a second pump.
However, Fussco teaches a reservoir with a self-sealing, releasable coupling (figs 2 and 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the container of Fusco with the self-sealing coupling as the first reservoir for the line marking material, in order to have it removable form the device. The pump 24A will pump the line marking material to the nozzle.

However, the examiner takes official notice that non-return valves are well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a non-return valve to the system in order to prevent backflow.

Claim 1, 33-36, 45, and 48-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (5,368,232) in view of Langeman (5,388,761).
Regarding claims 1 and 52, Schroeder 1 shows a wheeled line marking apparatus (fig 1)  for marking a line on a surface on which the apparatus, the apparatus comprising: a downwardly disposed nozzle (70) affixed to the line marking apparatus (fig 1) wherein the nozzle is configured to dispense the line marking material onto the surface to form a line as the apparatus rolls on the surface, and a wheeled housing (100) including a telescopic boom (50) coupled to the nozzle, the telescopic boom configured to retract into and extend from the wheeled housing.
but fails to disclose a first reservoir for the line marking material; components upstream of the nozzle, configured for delivering line marking material from the first reservoir to the nozzle; the nozzle comprising a first fluid line, connected downstream of the components for delivering the line marking material from the components upstream of the nozzle to the nozzle, and a nozzle flushing arrangement comprising a second 
However, Langeman shows a spray apparatus, the apparatus comprising: a first reservoir for the line marking material (22a, Paint); a downwardly disposed nozzle (26) affixed to the line marking apparatus (by the hose); components (46A, 24A) upstream of the nozzle, configured for delivering line marking material from the first reservoir to the nozzle; the nozzle comprising a first fluid line (48A), connected downstream of the components for delivering the line marking material from the components upstream of the nozzle to the nozzle, and a nozzle flushing arrangement (22B, 46B, 24B) comprising a second reservoir (22B) for a flushing fluid, and a second fluid line (48B) for delivering the flushing fluid under pressure from the second reservoir to the nozzle, wherein the second fluid line bypasses the first reservoir and connects to the nozzle (26), wherein the second fluid line is configured to deliver clean flushing fluid to the nozzle when the apparatus is operated with line marking material throughout the first fluid line from the upstream components to the nozzle (fig 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application as effectively field to replace the reservoirs and spraying components of Schroeder al with those from Langeman, in order to have the spray 
Regarding claim 52, wherein the second fluid line bypasses the source and connects to a nozzle end (48A and 48B are connected by nozzle 26) of the first fluid line wherein the second fluid line is configured to deliver clean flushing fluid to the nozzle when the apparatus is operated with line fluid material throughout the first line from the upstream components to the nozzle (fig 2).
Regarding claim 33, the nozzle flushing arrangement is configured to deliver a predetermined volume of the flushing fluid (this is inherent).
Regarding claim 45, comprising a first pump (24B) adapted to deliver a predetermined volume of flushing fluid to the nozzle.
Regarding claims 48 and 49, in the use of the device of Schroeder as modified above, the method steps of claims 48 and 49 are inherently performed. It is noted that any fluid in reservoir 22B is being considered a flushing fluid because it is different from the fluid in 22A. Additionally, it flushes out pipes 46B and 48B as well as the nozzle).


Regarding claims 34, 35, 50 and 51, Schroeder as modified above shows all aspects of the applicant’s invention as in claims 33 and 48, but fails to disclose that the predetermined volume is less than 50ml.
However, it is noted that one of ordinary skill in the art would be able to determine a predetermined amount of flushing fluid based on how dirty the nozzle that is being cleaned is.

Regarding claim 36, Schroeder as modified above shows all aspects of the applicant’s invention as in claim 1, but fails to show a non-return valve for preventing flow of flushing fluid from the nozzle towards the reservoir.
However, the examiner takes official notice that non-return valves are well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a non-return valve to the system in order to prevent backflow.


Claims 37-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (5,368,232) as modified by Langeman (5,388,761) above, further in view of Sorensen (8,167,591).
Regarding claims 37 and 38, Schroeder as modified shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose a syringe assembly for delivering the flushing fluid under pressure to the nozzle, wherein the syringe assembly comprises dual syringes comprising a dual syringe assembly.
However, Sorensen teaches a pump assembly that compresses air that includes a dual syringe assembly (fig 9).

Regarding claim 39, a first one of the dual syringes (the outer one 6, 42) has a greater cross-sectional area than a second one of the syringes (the inner one 36, 50).
Regarding claim 40, an outer syringe has the form of an inner cylinder and is slidably mounted within an outer cylinder (fig 12).
Regarding claim 41, the outer syringe includes a piston (42) which slidingly seals against an inner surface of the outer cylinder (6).
Regarding claim 42, wherein the piston is formed with an aperture to allow flushing fluid to pass into and out of the inner cylinder (fig 12).
Regarding claim 43, wherein an inner syringe (36, 50) is slidably mounted within the inner cylinder forming part of the outer syringe.
Regarding claim 44, wherein the inner syringe includes a piston (50) which slidingly seals against the inner surface of the inner cylinder (4) of the outer syringe.


Claims 46 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schroeder (5,368,232) as modified by Langeman (5,388,761) above, further in view of Fussco (2009/0220176)
Regarding claim 46, Schroeder as modified shows all aspects of the applicant’s invention as in claim 1 above, but fails to disclose but fails to disclose the first reservoir 
However, Fussco teaches a reservoir with a self-sealing, releasable coupling (figs 2 and 3). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the container of Fusco with the self-sealing coupling as the first reservoir for the line marking material, in order to have it removable form the device. The pump 24A will pump the line marking material to the nozzle.
Regarding claim 47, Schroeder as modified as modified above shows all aspects of the applicant’s invention as in claim 36, but fails to show a non-return valve for preventing flow of flushing fluid from the nozzle towards the reservoir.
However, the examiner takes official notice that non-return valves are well known in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to add a non-return valve to the system in order to prevent backflow.



Response to Arguments

Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON J BOECKMANN whose telephone number is (571)272-2708.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON J BOECKMANN/           Primary Examiner, Art Unit 3752                                                                                                                                                                                             3/29/2022